The appellant, Ed Thomas, was indicted for, and convicted of, the offense of murder in the first degree in the circuit court of Hale county, and his punishment fixed by the jury at death by electrocution.
There is no bill of exceptions, and the appeal is upon the record proper.
The record discloses due and proper organization of the court in which the indictment was found and returned against the defendant, and the record also affirmatively shows that the indictment, trial, conviction, and sentence of the defendant are, in all respects, regular. There are no errors, and the judgment and sentence must be affirmed.
And, it appearing to the court that the date heretofore fixed by the circuit court of Hale county for the execution of appellant has passed, Friday, February 1, 1935, is hereby set for the execution of the death sentence, passed and pronounced upon appellant.
Affirmed.
All the Justices concur.